TIMMONS-GOODSON, Justice.
In this case we consider whether the trial court erred in granting a judgment and dismissal in favor of respondents pursuant to Rule 41 of the North Carolina Rules of Civil Procedure, reasoning that petitioner’s lien and foreclosure claim against respondents’ condominium unit was invalid. We conclude that petitioner’s lien and foreclosure claim were based upon an improperly administered assessment and
*253not a valid debt. Accordingly, we affirm the decision of the Court of Appeals.
I. Background
Petitioner Starboard Association, Inc. incorporated in 1981 by filing its Articles of Incorporation with the Secretary of State. Its stated purpose is to administer and manage Starboard By The Sea Condominium, a property located in Ocean Isle Beach, North Carolina. The property, which we refer to here as “Starboard,” houses 139 residential units in 33 separate buildings. Petitioner is regulated by the Unit Ownership Act, set forth in Chapter 47A of the North Carolina General Statutes. Petitioner is also governed according to its Declaration of Condominium and its By-Laws, both filed -with the Brunswick County Register of Deeds.
Petitioner’s Declaration has been amended a number of times over the years. The fifth amendment, adopted in 1982 as “Phase V beachfront property,” provided for the addition of three condominium units in a single building, Building 33, and provided Starboard with a second swimming pool. Each unit in Building 33 was determined to have a 1.06160 percentage of undivided interest in Starboard’s common areas and facilities. After the amendment, petitioner recalculated the individual undivided interests of the other units in the common areas to reflect the market value of each unit in relation to the aggregate market value of all units.
In late 1997 petitioner’s general membership amended the ByLaws, authorizing petitioner to make, levy, and collect assessments against members to defray costs, as provided in Article XXIII of the Declaration. In pertinent part, Article XXIII provided “[a]ll assessments levied against the Unit Owners and their Condominium Units shall be uniform.” Article XXIII provided further that unless otherwise set forth in the Declaration, all assessments made by petitioner and levied against a unit owner .and its condominium unit “shall bear the same ratio to the total assessment made against all Unit Owners and their Condominium Units as the undivided interest in Common Property appurtenant to each Condominium.” Article III of the amended By-Laws required petitioner’s Board of Directors to adopt a yearly budget to estimate common expenses for the operation, management, and maintenance of the common property.
On 6 August 2004, respondents Jeffrey J. Johnson and Donna N. Johnson, along with Gary A. Proffit and Betty Jo Proffit, acquired *254Unit B of Building 33, Phase V, as tenants in common. Two months later, at the annual meeting of petitioner’s general membership, an extensive renovation for all of Starboard’s buildings, except Building 33, was proposed. The renovation was not approved until the 8 October 2005 annual meeting. The attending members approved the renovation project by a vote of 33 to 29 as a non-binding vote to guide the new Board of Directors. Following the annual meeting, the Board entered into a contract to renovate all the buildings except Building 33 and levied a special assessment against the unit owners of all the buildings except Building 33. The capital renovation project included: (1) replacing the exterior siding, windows, and sliding glass doors; (2) installing new stairways, landings, decks, and wiring; and (3) other repairs.
In early to mid-2006 respondents and the other unit owners in Building 33 requested renovations for Building 33. The Board notified the unit owners in Building 33 to expect renovations “in the near future.” Prior to the renovations for Building 33, the Board received three bids, then entered into a contract with Puckett Enterprises, Inc. to renovate Building 33. The renovations included: (1) new vinyl siding, windows, and doors; (2) renovation of the stairways and decks; (3) pylon repairs; and (4) other capital repairs and renovations.
The Board approved a special assessment for the renovations on 8 November 2007 in the amount of $55,000.00 per unit for all unit owners in Building 33. That amount was later lowered to $54,000.00 each. The Board thereafter adopted a unanimous written resolution ratifying the assessment in late 2008. In December 2007 respondents paid $27,000.00 of the assessment under protest. Respondents made no additional payments.
In August 2008 petitioner filed a notice of lien against respondents’ unit and initiated foreclosure proceedings under N.C.G.S. Chapter 47C based on respondents’ alleged “failure to timely pay assessments and other charges levied by [Starboard].” In response, respondents filed an Objection to Foreclosure of Claim of Lien, contesting petitioner’s right to proceed with foreclosure proceedings. Respondents further objected to the validity of the alleged debt that formed the basis of the foreclosure proceeding.
Specifically, respondents asserted that the assessment against them was not uniform and was not included in any annual budget or special assessment budget ratified by the Association, as required by the Articles of Incorporation, the Declaration, the amended By-Laws, *255and Chapter 47C of the North Carolina General Statutes. Respondents asked the trial court to dismiss the foreclosure proceeding with prejudice and award respondents reasonable attorney’s fees. The trial court transferred the matter from Brunswick County to Superior Court, Mecklenburg County “due to the complexity of the issues.”
After an evidentiary hearing on 3 August 2009, the trial court concluded that the assessment violated the Unit Ownership Act and the Declaration. The trial court reasoned that because the assessment was not computed in accordance with respondents’ percentage undivided interest in the common areas and facilities, it was unlawful. For this reason, the trial court concluded further that the alleged debt underlying petitioner’s claim of lien and resulting foreclosure of respondents’ unit were invalid. The trial court entered an order and judgment on 11 December 2009 dismissing petitioner’s action with prejudice under Civil Procedure Rule 41 and entered another order on 21 May 2010, awarding respondents reasonable attorney’s fees in the amount of $19,780.83. Petitioner appealed both orders.
On 21 June 2011, the Court of Appeals vacated and remanded this matter to the trial court for further proceedings. In re Foreclosure against Johnson, 212 N.C. App. 535, 714 S.E.2d 169, 170, 176 (2011). The Court of Appeals majority held that the trial court correctly concluded that petitioner’s assessment against respondents’ unit for the Building 33 renovations was unlawful, in that it was not uniform, nor was it calculated in accord with respondents’ percentage undivided interest in the common areas and facilities, as required by the Unit Ownership Act and the amended Declaration. Id. at —, 714 S.E.2d at 174. Nevertheless, the Court of Appeals concluded further that petitioner did have the authority to assess against respondents the costs of those renovations which were “exclusively” for the benefit of the condominium unit owned by respondents. Id. at —, 714 S.E.2d at 169. Finally, the Court of Appeals vacated the trial court’s order awarding attorney’s fees to respondents because that court lacked jurisdiction to enter such an order. Id. at — , 714 S.E.2d at 175-76. One member of the panel dissented in part, however, disagreeing with the majority’s holding that the trial court correctly concluded that petitioner’s assessment was “unlawful” because it was not uniform and not levied on a pro rata basis. Id. at —, 714 S.E.2d at 176 (Hunter, Robert C., J., concurring in part and dissenting in part). Petitioner brings the appeal to us based upon this dissent.
*256II. Analysis
Petitioner argues that because its assessment was lawful, uniform, and levied pro rata, the trial court erred in dismissing its lien foreclosure action under North Carolina Rule of Civil Procedure 41. We disagree.
“The proper standard of review for a motion for an involuntary dismissal under Rule 41 is (1) whether the findings of fact by the trial court are supported by competent evidence, and (2) whether the findings of fact support the trial court’s conclusions of law and its judgment.” Dean v. Hill, 171 N.C. App. 479, 483, 615 S.E.2d 699, 701 (2005) (citing McNeely v. S. Ry. Co., 19 N.C. App. 502, 505, 199 S.E.2d 164, 167, cert. denied, 284 N.C. 425, 200 S.E.2d 660 (1973)). Absent objection, factual findings are presumed supported by competent evidence and are binding on appeal, Dealers Specialties, Inc. v. Neighborhood, Hous. Servs., Inc., 305 N.C. 633, 635-36, 291 S.E.2d 137, 139 (1982), while conclusions of law are reviewable de novo on appeal, Riley v. Ken Wilson Ford, Inc., 109 N.C App. 163, 168, 426 S.E.2d 717, 720 (1993). Neither party has lodged an objection to any of the trial court’s twenty-seven findings of fact in the 2009 order. These facts are thus binding on appeal.
By executing and recording a declaration of unit ownership, petitioner subjected its condominium project to the provisions of Chapter 47A of the General Statutes. See Dunes S. Homeowners Ass’n v. First Flight Builders, Inc., 341 N.C. 125, 129, 459 S.E.2d 477, 479 (1995).1 Petitioner’s claims are therefore governed by the Unit Ownership Act, N.C.G.S. §§ 47A-1 to -28. Section 47A-9 of the Act addresses the handling of maintenance, repairs, and improvements at facilities such as Starboard and provides that these matters are governed by the Act and the bylaws. N.C.G.S. § 47A-9 (2011) (“The necessary work of maintenance, repair, and replacement of the common areas and facilities and the making of any additions or improvements thereto shall be carried out only as provided herein and in the bylaws.”).
The Act also requires unit owners to contribute pro rata towards the administration, maintenance, and repair of common areas and facilities, providing that:
*257The unit owners are bound to contribute pro rata, in the percentages computed according to G.S. 47A-6 of this Article, toward the expenses of administration and of maintenance and repair of the general common areas and facilities and, in proper cases of the limited common areas and facilities, of the building and toward any other expense lawfully agreed upon.
Id. § 47A-12 (2011). Section 47A-12 is designed “to ensure the orderly, reliable and fair government of condominium projects and to protect each owner’s interest in his or her own unit as well as the common areas and facilities.” Dunes S. Homeowners Ass’n, 341 N.C. at 130, 459 S.E.2d at 479. To this end, we have emphasized that “the provisions of section 47A-12 are designed to protect unit owners from shouldering a disproportionate share of the maintenance expenses for common areas.” Id.
Section A of Article XXIII of the Declaration, as incorporated into the amended By-Laws, also speaks to the administration, maintenance, and repair of common areas and facilities, providing in pertinent part:
All assessments levied against the Unit Owners and their Condominium Units shall be uniform and, unless specifically otherwise provided for in this Declaration of Condominium, all assessments made by the Association shall be in such an amount that any assessment levied against a Unit Owner and his Condominium Unit shall bear the same ratio to the total assessment made against all Unit Owners and their Condominium Units as the undivided interest in Common Property appurtenant to each Condominium bears to the total undivided interest in Common Property appurtenant to all Condominium Units.
Accordingly, Article XXIII provides that assessments levied against unit owners must be “uniform” and “bear the same ratio to the total assessment made against all Unit Owners and their Condominium Units as the undivided interest in Common Property appurtenant ... to all Condominium Units.” Thus, both the Unit Ownership Act and Article XXIII of the amended Declaration require unit owners to uniformly contribute, pro rata, based on the percentage of their respective undivided interests in the common area and facilities, towards the expenses of the administration and maintenance and repair of the general common areas and facilities, and, in proper cases, of the limited common areas and facilities.
*258Here we agree with the trial court and the majority of the Court of Appeals that the 2007 special assessment was invalid because it was neither uniform, nor levied on a pro rata basis. Put differently, the 2007 assessment was not assessed against all members of the Association according to their pro rata share as required by the Unit Ownership Act and Article XXIII of the amended Declaration. In reaching this conclusion, it is critical to note that no party challenges the findings of fact in the trial court’s Order of Dismissal and Judgment. The trial judge found that following the 2005 annual association meeting, the petitioner’s board levied a special assessment for the renovation of thirty-two of Starboard’s buildings, but not Building 33.2 At that time owners of the units in Buildings 1 through 32 were levied a special assessment for those renovations. Then in 2007, roughly two years later, the Board ratified a second assessment against the owners of three units in Building 33 effective 8 November 2007 in the sum of $162,000.00, or $54,000.00 per unit in Building 33.3 The 2007 assessment was for extensive repairs and renovations to the exterior of Building 33, including new vinyl siding, pylon repairs, new windows and doors, renovation of the stairways and decks, and other capital repairs and renovations.
Thus, according to the uncontested findings of fact, there were two assessments here, rather than one, and the assessments were *259conducted a few years apart (2005 and 2007, respectively). The 2007 special assessment, which was levied against only owners in Building 33, was not uniformly assessed against all members of the Association according to their pro rata share as required by the Unit Ownership Act and Article XXIII of the amended Declaration.
We do not find petitioner’s arguments to the contrary convincing. Petitioner’s contentions are essentially twofold. First, petitioner argues that both the 2005 and 2007 assessments were actually just piecemeal phases of a single larger assessment that took place over two years. This single assessment was ostensibly levied uniformly, albeit with a $134.00 difference, against the owners of Buildings 1 through 33, including respondents. Consequently, petitioner concludes, the trial court erred in concluding that the debt upon which petitioner sought to foreclose was invalid. Were it true, this would be a strong argument. The problem with petitioner’s position, however, is that the trial court found as fact that there were two separate assessments. As explained, according to the Act and Starboard’s own amended Declaration and amended By-Laws, each assessment must be levied pro rata and uniformly upon each owner. Such was not the case here.
Second, petitioner contends that there was an implied contract between respondents and it for the assessments in question. Such a claim is generally cognizable under North Carolina law. See, e.g., James River Equip., Inc. v. Tharpe’s Excavating, Inc., 179 N.C. App. 336, 346, 634 S.E.2d 548, 556 (2006) (“An implied contract rests on the equitable principle that one should not be allowed to enrich himself unjustly at the expense of another and on the principle that what one ought to do, the law supposes him to have promised to do.” (citation and quotation marks omitted)). Nonetheless, we express no opinion on the merits of such a claim here. Even assuming such a claim could be properly pleaded here, the matter was never pleaded in this proceeding as required by Rule 8 of the North Carolina Rules of Civil Procedure, nor was the issue raised at the trial court. We therefore decline to consider the matter further. See, e.g., Pue v. Hood, 222 N.C. 310, 313, 22 S.E.2d 896, 898 (1942); Brown v. Woodrun Ass’n, 157 N.C. App. 121, 126, 577 S.E.2d 708, 712 (2003) (declining to consider an implied contract theory of recovery for the first time on appeal, noting that “the possible existence of ah implied contract between the parties raises a separate issue that can be determined in a separate action”).
*260III. Conclusion
The trial court’s findings of fact support its conclusions of law that the assessment levied against respondents was invalid because it violated N.C.G.S. § 47A-12 and Article XXIII of the amended Declaration. Consequently, we affirm the decision of the Court of Appeals that petitioner’s assessment against respondents’ unit for the Building 33 renovations was unlawful, because it was not applied uniformly nor calculated in accord with respondents’ percentage undivided interest in the common areas and facilities, as required by the Unit Ownership Act and the amended Declaration. The remaining issues addressed by the Court of Appeals are not properly before this Court and its decision as to those matters remains undisturbed. This case is remanded to the Court of Appeals for further remand to the trial court for additional proceedings not inconsistent with this opinion.
AFFIRMED AND REMANDED.

. This case is governed by the provisions of Chapter 47A of the General Statutes, rather than Chapter 47C, because Chapter 47A applies to all condominiums created within this state before 1 October 1986. Dunes S. Homeowners Ass’n, 341 N.C. at 127 n.1, 459 S.E.2d at 477 n.1.


. The trial court found as fact in its Order of Dismissal and Judgment that:
19. On 8 October 2005, the annual meeting of the Starboard By the Sea Association was held. A re-vote was taken on the original renovation package with the understanding that cost would change, and the attending members approved the renovation project by a vote of 33 to 29, as a non-binding vote to guide the new Board of Directors.
20. Following the annual meeting, the Board of Directors entered into a contract for the renovations of all the buildings except Building 33, and levied a special assessment against the unit owners of all the buildings except Building 33 unit owners.


. The trial court found as fact in its Order of Dismissal and Judgment that:
23. Sometime in the fall of 2007, the Board of Directors of Starboard approved a construction contract with Puckett Enterprises, Inc[.] for renovation of Building 33, to include new vinyl siding, pylon repairs, new windows and doors, renovation of the stairways and decks, and other capital repairs and renovations. The Board also approved a special assessment to be levied against the owners of the three units in Building 33, in the amount of fifty five thousand dollars ($55,000.00) per unit on or about 8 November 2007. Although there are no written meeting minutes reflecting the board’s approval of the alleged assessment on or about November 8, 2007, the Board did adopt a unanimous written resolution ratifying the assessment on or about October 31, 2008, in accordance with N.C.G.S. §55A-8-21.